Case: 3:20-cr-00031-WHR Doc #: 12 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 38

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
VS. : Case No. 3:20er31
STEPHONE McKINLEY BROWN, : JUDGE WALTER H. RICE
Defendant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

 

 

 

 

 

 

 

Date of Scheduling Conference 3/18/2020
Jury Trial Date Monday, 5/18/2020
Final Pretrial Conference (by telephone) Monday, 5/11/2020 at 5:00 pm
Motion Filing Deadline
Oral and Evidentiary Motions 5/1/2020
Other Motions 5/8/2020
Discovery Cut-off 5/8/2020
Speedy Trial Deadline 5/18/2020
Discovery out — Plaintiff to Defendant close of business 3/19/2020
Bond Hearing Conducted by Telephone Motion for Relief from Detention
Denied

 

finda iene Lo Se

 

April 15, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
